DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on July 18, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed March 18, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2008/0107775 in view of Prakash 2014/0271996.
Regarding claims 1 and 9, Prakash teaches a sweet taste improving composition comprising “at least one carbohydrate and at least one amino acid” [0531] and discloses wherein the least one carbohydrate additive is psicose (allulose) [0076] and wherein the at least one amino acid is L-arginine, L-ornithine or L-methionine [0079]. Parkash teaches the composition in beverages [0875] which are known to comprise some water. Thus, Parkash discloses a beverage comprising water, an amino acid, and allulose (psicose), wherein the amino acid is L-arginine, L-ornithine or L-methionine and wherein the amino acid is the only amino acid in the beverage. 
Parkash does not expressly disclose wherein the allulose is 6.75 to 10.12 parts by weight based on 100 parts by weight of the beverage, based on dry solids or wherein the amino acid and allulose are contained at a ratio of 1:67.5 to 1:101.2 based on dry solids; however, Parkash teaches the composition suppresses, reduces, or eliminates undesirable taste [0070-0073] and teaches carbohydrates present in an amount from about 1,000 to about 100,000 ppm [0770] and amino acids present in an amount from about 100ppm to about 25000ppm [0074]. Thus, it would have been within the skill level of one of ordinary skill in the art to optimize the amount of allulose and ratio of amino acid and allulose present in the composition to arrive at a beverage which does not have exhibit “undesirable taste” [0070]. With respect to claim 9, Parkash states undesirable tastes include menthol and licorice-like tastes [0070] and both are known to be associated with respective smells. Thus, the teaching is considered to also reduce an off-odor.
Moreover, it is noted that Parkash ‘996 also discloses a beverage (and method of making) comprising D-psicose (allulose) in an amount of about 0.5% to about 10% by weight [0041] and at least one amino acid in a concentration from about 10ppm to about 50,000ppm [0259] and states that D-psicose helps to reduce or eliminate unwanted taste (bitterness/aftertaste) [0469]. Thus, it is well-known in the art to formulate beverages comprising allulose and at least one amino acid and well-known that said combination produces beverages having desirable taste.
Given the teaching of Parkash ‘775 and ‘996, one would have been extremely motivated to optimize the amount D-psicose (allulose) in the beverage since it is known to help reduce or eliminate unwanted taste when used in combinations with other additives such as an amino acid and to optimize the ratio of allulose/at least one amino acid since the combination is known in the art to suppress, reduce, or eliminate undesirable taste. 
Regarding claim 5, Parkash ‘775 further taches “at least one carbohydrate, at least one amino acid, and at least one other sweet taste improving additive” [0547] and fructose is disclosed as a sweet taste improving additive [0076]. 
Prakash ‘996 teaches a beverage comprising water, an amino acid, and allulose [0002, 0005, 0248, 0258-9] wherein the beverage may further comprise a carbohydrate sweetener such as fructose [0146, 0249-51] and teaches fructose is added as an additive “to act to improve the temporal and flavor profile of the beverage to provide a beverage with taste similar to sucrose” [0248]. 
While the prior art does not expressly disclose the concentration of fructose, it would have been within the ambit of one of ordinary skill in the art to determine the amount of fructose needed to achieve said purpose. Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
Regarding claims 6 and 12, claim 1 is applied as stated above. Prakash ‘996 further discloses wherein the beverage is a non-caloric beverage comprising rare sugars and high potency sweeteners [0002, 0004-17, 26]. While an embodiment may contain carbohydrates [0146], the beverage is not disclosed to comprise sucrose, glucose or the combination thereof and a non-caloric beverage would not.
Regarding claim 7, claim 1 is applied as stated above. Prakash ‘996 further discloses wherein the beverage has pH of about 1.8 to about 10, with a particular embodiment about 3.3 [0179].
Regarding claim 8, claim 1 is applied as stated above. Prakash ‘996 further discloses wherein the beverage has titratable acidity in the range from about 0.01% to about 1.0%, with a particular embodiment about 0.195% by weight [0180]. Thus, Prakash encompasses the claimed range.
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. The rejection in view of Tomiyama has been withdrawn in view of the claim amendment. 
Applicant argues that the content of allulose, and the content ratio of the allulose and amino acid results in an effect of improving overall preference which cannot be easily predicted from Prakash; however, the newly applied Prakash ‘775 teaches the combination of a carbohydrate (allulose) and amino acid suppresses, reduces, or eliminates undesirable taste [0070-0073]. Since undesirable taste would be suppressed, reduced, or eliminated one would have reasonably assumed overall preference would have been improved. Applicant’s alleged unexpected results are not considered unexpected since Prakash clearly teaches it is known. 
Applicant’s remarks of critical significance of the claimed numerical ranges are not persuasive because the prior art clearly teaches the result is expected. Prakash ‘775 teaches the combination of a carbohydrate (allulose) and amino acid suppresses, reduces, or eliminates undesirable taste [0070-0073] and Prakash ‘996 teaches D-psicose is known to help reduce or eliminate unwanted taste (bitterness/aftertaste) [0469]. Applicant’s “statistical significance” only details individual preference of a recognized reduction in off-taste, an off-odor, and an acrid taste and is merely a change in degree as opposed to producing a new and unexpected result which is different in kind. The provided examples fail to overcome the prima facie case of obviousness outlined in the rejection and the claimed ranges are not considered critical.
It is further noted that the data applicant relies on for “unexpected results” is not commensurate in scope with the claimed invention. The claimed invention, as recited in claim 1, can be any beverage, however, applicants’ examples are only directed to one specific beverage comprising grapefruit concentrate, rebaudioside-A, citric acid, etc. Applicant has failed to provide any data to support unexpected results occur over the entire claimed range of “beverage” (see MPEP 716.02(d)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799